Appleton, C. J.
This ease was submitted to the referee to be heard and decided upon legal principles. Although such was the case, the law and the facts were primarily to be decided by him. Latham v. Wilton, 23 Maine, 125. The referee has not submitted any questions of law arising in the case to our decision. lie might have done so, but he did not. He was not requested to report the evidence, and without such request he was under no obligation to do so. His conclusion is final.

Exceptions overruled.

Walton, Daneortii, Virgin and Libbey, JJ., concurred.